DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al PN 2018/0203445 in view of Shachar et al PN 2012/0221311 and Shelton PN 2010/0240459.
In regards to claims 1, 7-8, 13-14, 16:  Micks et al teaches a system (figure 1B) comprising: a first computing device (figure 1B Para [0037]) configured to at least: execute a first instance of a vehicle-based processing (Para [0037] “the system 120 may include controller 122 housed within a vehicle.”) system comprising a plurality of subsystems (122, 124, 126, 128, ,130, 136); receive sensor data (para [0037-0045] “sensor data”) from one or more sensors (the modules actuators 136, sensors 128, microphones 126, imaging device 124, collision avoidance module 130) coupled to the first computing device; identify at least a first subset of the plurality of subsystems (figure 1B Para [0037-0045] the set of modules), wherein the first subset is to process the sensor data; and execute the first subset to process the sensor data (Para [0037-0045] implies that different modules would generate different output sensor data), a second computing device (Figure 1A Para [0025-0036] training engine for simulating vehicle related data “The training engine 112 may include a sensor simulation module 114b.”) configured to at least: execute a second instance of the vehicle-based processing system (Para [0025-0036] sensor simulation module, annotation module, machine learning module etc. for simulating the vehicle data, makes clear that the simulated sensor operates as a different/second instance); receive simulated sensor data representing data generated by one or more sensors (simulated sensor data); identify at least a second subset of the plurality of subsystems, wherein the second subset is to process the simulated sensor data (Para [0025-0036] sensor simulation module, annotation module, machine learning module etc. for simulating the vehicle data, makes clear that the simulated sensor operates as a different/second instance) but not necessarily in different subsystems;  Micks et al also does not teach the sensor data is timestamped.  Although Micks et al does state various data such as position and velocity change over time para [0057] and using “time steps” but not necessarily that the sensor data is time stamped.  Shachar et al Expressly teaches both real world subsystem and a simulated world subsystem.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have dedicated components for operating in both the real-time and simulated environments because this would have prevented having to swap out the programming to multitask the components.  Shelton teaches time stamped sensor data (Para [0048] “The time stamp may correspond to an actual time, a simulation time, or may simply be a sequential series of index values.” “Players inputs recorded in the simulation data file 410 may include inputs from a keyboard, a mouse, a motion sensor, a microphone, and the like.” Para [0040] “the AAR module 199 may cause a stored simulation data file to be fed into the simulation engine module 195, as if the simulation was occurring in real-time.” It would have been obvious to have the first, i.e. not simulated, sensor data be time stamped in real time according to a clock and the second simulated sensor data be fed in as if it were occurring in real time because this would have allowed for the learning module to learn with accurate time based sensor data. Making the learned system be temporally correct without having to wait the actual time.  Official notice is taken that simulated time may remain static when not in use.
In regards to claim 2:  Micks et al teaches the computing device being onboard a vehicle.
In regards to claim 3:  Micks et al teaches “using sensors such as ultrasonic sensors, cameras, LIDAR, RADAR, etc.” Para [0002].
In regards to claim 17:  Shelton teaches timestamping sensor data, executing code/subsystems both in real-time and simulated time and loading data to execute (Para [0052].  Micks et al teaches executing subroutines/subsystems in real time.  
Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al PN 2018/0203445 in view of Shachar et al PN 2012/0221311 and Shelton PN 2010/0240459 as applied to claim 1 above, and further in view of Melvin et al PN 7,257,814.
In regards to claims 5, 10:  Micks et al teaches performing multiple functions but does not teach receiving a callback/request to perform a second function and delaying the second function until the after the subset has completed.  Melvin et al teaches the existence of “atomic” sequences “If another stream attempts to increment the same memory location using the same sequence of instructions, it will stall until the first stream completes its atomic sequence.” (Column 23 lines 36-42)  It would have been obvious to include atomic sequences because this would have prevented high priority functions that have to complete from being interrupted for lower priority callbacks.
Claims 6, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al PN 2018/0203445 in view of Shachar et al PN 2012/0221311 and Shelton PN 2010/0240459 as applied to claim 1 above, and further in view of Amemiya PN 2015/0032358.
In regards to claims 6, 12, 20: Amemiya teaches terminating a subroutine without waiting and returning operation to the main routing Para [0055] as opposed to waiting.  It would have been obvious to return when a callback occurs when the callback is of high priority because this would have prevented waiting for high priority functions when a low priority function is operating.
Claims 9, 11, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al PN 2018/0203445 in view of Shachar et al PN 2012/0221311 and Shelton PN 2010/0240459 as applied to claim 1 above, and further in view of Lenormand PN 2002/0156611.
In regards to claims 9, 15:  Incrementing the simulated time between executions of the subsystem is not taught.  Lenormand teaches “the simulated time is incremented to coincide exactly with the end of execution of a services and the precirion of which can easily be adapted at minimum cost” Para [0019] (spelling error of precision in original)  “the simulated time is incremented so that it is equal to the time of the next event determined in step C08.” Para [0100]  It would have been obvious to increment the simulated time to correspond to the end of the execution of the subsystem because this would have kept simulated time concurrent to real time.
In regards to claims 11, 19:  Lenormand teaches advancing the simulated clock to a second time, and performing scheduled actions.  It would have been obvious to perform scheduled when the clock is advanced to the time of the scheduled action because this would have complied with the schedule.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4: While references that included computational graphs of executable nodes were found such as Lamping et al no indication that simulated data would be executed serially while production mode would execute concurrently was found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lamping et al PN 5,822,593 teaches a computational graph of executable nodes (figure 1 and 2) but has no indication that simulated data would be executed serially while production mode would execute concurrently.
Branson et al PN 2016/0092247 teaches a computational graph of executable nodes (figure 5 and 6) but has no indication that simulated data would be executed serially while production mode would execute concurrently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187